BY THE COURT:
In each of these three cases there may be a decree for the defendant, dismissing the petition, and exceptions may be noted.
The record shows that the individu|l plaintiff in case 11388 is the principal owner and manager of the two plaintiff corporations appearing in cases 11389 and 11390.
The testimony of the plaintiff, Schmitt, shows that he consented to the construc>tion of a part at least of the sewers concerning which he now complains; that he insisted upon putting in one sewer at a time and discussed the order of the construction of the sewers; that because of his complaint the period of the assessment for this sewer construction work was extended from ten years to twenty years; that he never signed any complaint or objection to the assessment of which he now complains.
The record shows conclusively that plaintiff in each of these cases failed to take advantage of the statute available in such cases; that the objection is an afterthought; that the plaintiffs are now precluded from making any objection to the assessments of which they complain.
SHERICK, PJ, LEMERT and MONTGOMERY, JJ, concur.